Title: From Thomas Jefferson to Volney, 5 August 1797
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Th. Jefferson to Mr. Volney
                        Monticello Aug. 5. 97.
                    
                    Our post having failed to come as far as Charlottesville the last week delayed my reciept of yours of July 19. and consequently the answer to it one whole week. I consider it the more unfortunate as the period you have still to stay with us is flowing out. It is the wisest philosophy which directs us always to view circumstances under their most pleasing aspect. I will not consider therefore the change of destination in the vessel which was to have taken you away, as it is a disappointment to you, but as giving us a hope of seeing you here. And the sooner the better for the double reason of giving us more of your time, and that we are still in a condition to offer you a cover. It will probably be a month now, before we take off the roof of our house: consequently we can lodge you as before. It’s inconveniences I felt and feel on your account, but your braving them will be a proof the more of your friendship. I shall hope therefore to see you soon, and that you will give me the first portion of your time, as Mr. Madison and Colo. Monroe will not be in the act of dismantling their dwelling. I rejoice that you have left your fever at Philadelphia. The place and the season gave me real uneasiness for you, as I know that strangers have frequently a severe initiation into the knolege of our climate. My daughters are well and have been constantly so. The inquietude you are so kind as to express on the rumor of their having been otherwise, proves your friendship, but also that Monticello has partaken of the libels heaped on it’s master. We are never sick here. Hasten therefore to pass as much of the heats of August here as you can, and in the mean time accept my affectionate salutations & Adieu.—My respects to Doctr. Thornton.
                